TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                     JUDGMENT RENDERED SEPTEMBER 24, 2015



                                     NO. 03-15-00454-CR


                                   Roy Lee Nobles, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM 33RD DISTRICT COURT OF LLANO COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Appellant has filed

a motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw his notice of appeal, and dismisses the appeal. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.